Citation Nr: 0634558	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-41 442	)	DATE
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION


The veteran had active service from December 1958 to March 
1962.  He died on July [redacted], 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 determination of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

In August 2006, the Board was notified that the veteran died 
in July 2006.  

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION


In a January 2004 decision, the RO denied entitlement to 
service connection for hearing loss.  The veteran filed a 
timely notice of disagreement, and the RO issued a statement 
of the case.  In November 2004, the veteran perfected his 
appeal, and the issue was certified to the Board.  

In August 2006, the Board was notified by the RO that the 
veteran had died in July 2006.  

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran, and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2006).


ORDER

The appeal is dismissed.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


